DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 11-14, 16, 18, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnaar et al (W0 2019/029933 A1).
As to claim 1, 12 and 16, Warnaar discloses a method and a corresponding computer program product for controlling a lithographic apparatus and comprising all features of the instant claims such as: a substrate (W) having at least a sub-field/field/die (30) (see paragraph [0092]); obtaining an initial spatial profile associated with spatial variation of a performance parameter (for example: dense overlay; sparse overlay, etc.…) associated with a layer on the substrate across at least the sub-field of the exposure field (see paragraphs [0186-0187]) and decomposing the initial spatial profile/intra-field fingerprint/focus fingerprint (see paragraph [0187]) into at least a first component spatial profile for controlling a lithographic apparatus at a first spatial scale and a second component spatial profile for controlling the lithographic apparatus at a second spatial scale associated with a size of the sub-field (different processing fingerprints) , wherein the decomposing has co-optimizing the first and second component spatial profiles (different inter-field and intra-field fingerprint) based on correcting the spatial variation of the performance parameter across the sub-field (see paragraph [0187]).
As to claims 2 and 18, wherein the co-optimizing is based on an imaging quality metric within the patterning process system (see paragraph [0187-0188]).
As to claim 5, wherein the performance parameter has or relates to overlay of the layer with respect to one or more layers (see paragraph [00209; 00213]).
As to claim 6, wherein the performance parameter has edge placement error (see paragraph [00209] line 14-15; see paragraphs [00212-00213]).
As to claims 7 and 21, wherein the first component spatial profile is limited to values with a range smaller than a range of values comprised within the initial spatial profile (e.g.: a non-zero residual error) (see paragraph [00113]).
As to claims 8 and 20, wherein the co-optimizing is further based on bringing the first component spatial profile to be within an actual range of the lithographic apparatus (for example: the computational metrology simulation can be used to design metrology targets that are optimized toward the behavior of certain device pattern features; see paragraph [00189]).
As to claim 11, wherein the initial spatial profile is derived from a known intra-die stress fingerprint. 
As to claim 13, wherein the first component spatial profile is used to control projection system (PL) control within the lithographic apparatus (see paragraph [00193]).
As to claim 14, wherein the first component spatial profile is associated with a first exposure to pattern the layer and the second spatial profile is associated with a second exposure to pattern the layer (see paragraphs [00194-00195]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warnaar et al (W0 2019/029933 A1 which is cited in IDS filed September 21, 2021).
With respect to claim 15, Warnaar discloses a method for controlling a lithographic apparatus and comprising substantially all of the limitations of the instant claims as discussed.  Warnaar does not specifically disclose the first component spatial profile being associated with a first reticle associated with the first exposure and the second spatial profiled being associated with a second reticle associated with the second exposure, as recited.  It is the Examiner’s position that in view of the teaching of Warnaar, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to apply the second spatial profile associated with the second reticle for the second exposure for improving the quality of the printed images since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 3-4, 9-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-4, 9-10 and 19 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for controlling a lithographic apparatus configured to pattern an exposure field on a substrate comprising at least a sub-field and comprising the steps of obtaining an initial spatial profile; and/or decomposing the initial spatial profile and/or optimizing the first and second component spatial profiles and satisfying conditions, as recited in the instant claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poolla et al (U.S.Pat. 7,403,834) discloses methods and apparatuses for controlling process profiles and has been cited for technical background. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/26/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882